Case 1:20-cr-00074-TSK-MJA Document 527 Filed 05/03/21 Page 1 of 5 PageID #: 1671



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                       Crim. Action No.: 1:20CR74-19
                                                               (Judge Kleeh)

  MORGAN JANES,

                       Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 489],
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On April 13, 2021, the Defendant, Morgan Janes (“Janes”),

  appeared before United States Magistrate Judge Michael J. Aloi and

  moved for permission to enter a plea of GUILTY to Count Fifteen of

  the Indictment, charging her with Distribution of Cocaine Base, in

  violation       of    Title    21,     U.S.C.,       Sections      841(a)(1)   and

  841(b)(1)(C).        This Court referred Defendant’s plea of guilty to

  the   magistrate       judge   for    the   purpose     of   administering     the

  allocution, pursuant to Federal Rule of Criminal Procedure 11,

  making     a   finding   as    to    whether   the    plea   was   knowingly   and

  voluntarily entered, and recommending to this Court whether the

  plea should be accepted. Janes stated that she understood that the

  magistrate judge is not a United States District Judge, and Janes

  consented to pleading before the magistrate judge.
Case 1:20-cr-00074-TSK-MJA Document 527 Filed 05/03/21 Page 2 of 5 PageID #: 1672



  USA v. JANES                                                            1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 489],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Based    upon     Defendant     Janes’s   statements     during    the    plea

  hearing     and   the    Government’s        proffer   establishing      that    an

  independent factual basis for the plea existed, the magistrate

  judge found that Defendant Janes was competent to enter a plea,

  that the plea was freely and voluntarily given, that she was aware

  of the nature of the charges against her and the consequences of

  her plea, and that a factual basis existed for the tendered plea.

  The magistrate judge issued a Report and Recommendation Concerning

  Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 489] finding a

  factual basis for the plea and recommending that this Court accept

  Defendant     Janes’s     plea   of    guilty    to    Count   Fifteen    of    the

  Indictment.

        The magistrate judge released Defendant Janes on the terms of

  the Order Setting Conditions of Release [ECF No. 21].

        The magistrate judge also directed the parties to file any

  written objections to the R&R within fourteen (14) days after

  service of the R&R.          He further advised that failure to file

  objections would result in a waiver of the right to appeal from a

  judgment of this Court based on the R&R.                Neither the Defendant

  nor the Government filed objections to the R&R.




                                           2
Case 1:20-cr-00074-TSK-MJA Document 527 Filed 05/03/21 Page 3 of 5 PageID #: 1673



  USA v. JANES                                                       1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 489],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

  [Dkt. No. 489], provisionally ACCEPTS Defendant Janes’s guilty

  plea, and ADJUDGES her GUILTY of the crime charged in Count Fifteen

  of the Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

  the Court DEFERS acceptance of the proposed plea agreement until

  it has received and reviewed the presentence investigation report

  prepared in this matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

  following:

        1.    The   Probation   Officer     shall   undertake   a   presentence

  investigation of Janes, and prepare a presentence investigation

  report for the Court;

        2.    The Government and Defendant Janes shall each provide

  their narrative descriptions of the offense to the Probation

  Officer by May 13, 2021;

        3.    The presentence investigation report shall be disclosed

  to Defendant Janes, counsel for Defendant, and the Government on

  or before July 12, 2021; however, the Probation Officer shall not

  disclose any sentencing recommendations made pursuant to Fed. R.

  Crim. P. 32(e)(3);

                                        3
Case 1:20-cr-00074-TSK-MJA Document 527 Filed 05/03/21 Page 4 of 5 PageID #: 1674



  USA v. JANES                                                     1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 489],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        4.     Counsel may file written objections to the presentence

  investigation report on or before July 26, 2021;

        5.     The Office of Probation shall submit the presentence

  investigation report with addendum to the Court on or before August

  5, 2021; and

        6.     Counsel may file any written sentencing memorandum or

  statements     and   motions   for    departure    from   the   Sentencing

  Guidelines, including the factual basis for the same, on or before

  August 19, 2021.

        The Court further ORDERS that prior to sentencing, counsel

  for Defendant review with her the revised Standard Probation and

  Supervised Release Conditions adopted by this Court on November

  29, 2016, pursuant to the standing order entered by Chief Judge

  Groh, In Re: Revised Standard Probation and Supervised Release

  Conditions, 3:16-MC-56.

        The Court will conduct the Sentencing Hearing for Defendant

  on September 13, 2021, at 1:30 P.M., at the Clarksburg, West

  Virginia point of holding court.          If counsel anticipates having

  multiple witnesses or an otherwise lengthy sentencing hearing,

  please notify the Judge’s chamber staff so that an adequate amount

  of time can be scheduled.

                                        4
Case 1:20-cr-00074-TSK-MJA Document 527 Filed 05/03/21 Page 5 of 5 PageID #: 1675



  USA v. JANES                                                     1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 489],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

  DATED: May 3, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                        5
